Citation Nr: 1212971	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-37 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than a delusional disorder), to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1968 to October 1971, and from September 1973 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that rating action, the RO, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  The Veteran appealed the RO's May 2009 rating action to the Board. 

In January 2012, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

In a November 2003 decision, the Board denied, in part, service connection for PTSD.  Board decisions are final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  The November 2003 Board decision included discussion of some of the Veteran's service treatment records (STRs) from his two periods of active military service.  However, in July 2007, the RO received additional STRs, reflecting that the Veteran had been hospitalized for schizophrenic reaction from December 4, to December 11, 1970.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).  Given that the newly received STRs might be potentially relevant to the issue on appeal, the Board will consider it without requiring new and material evidence.  Id.  In view of the foregoing, the Board has framed the issue as that noted on the title page.
In addition, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD, the Veteran has also been diagnosed with delusional and anxiety disorders since his petition to reopen was received by the RO in November 2008.  Thus, in view of Clemons and as the RO has granted service connection for a delusion disorder and a 100 percent disability rating has been assigned (see July 2011 rating action), the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder (other than a delusional disorder), to include PTSD and an anxiety disorder, as reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that prior to further appellate review of the service connection claim on appeal, additional evidentiary development is warranted; specifically, to obtain outstanding VA and private treatment records, afford the Veteran a VA examination by a qualified medical specialist to determine whether or not he currently has a diagnosis of PTSD or other disorder (other than a delusional disorder) and if so, if it is etiologically related to an in-service event, and to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since the issuance of an August 2009 Statement of the Case (SOC). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  

At the outset, the Board notes that the Veteran testified in January 2012 that he had continued to seek treatment for his PTSD from the Topeka, Kansas VA Medical Center (VAMC).  (Transcript (T.) at page (pg.) 6).  The most recent records from the above-cited VAMC date to September 2011.  Recent treatment records must be requested and associated with the claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the above-cited outstanding VA treatment records might contain evidence showing that the Veteran currently has a diagnosis of PTSD that is related to an in-service event, they must be obtained on remand.  In addition, in a November 2008 report, K. G., LSCSW, indicated that he had initially treated the Veteran on October 28, 2008 and November 7, 2008.  These records, however, have not been obtained.  As these treatment reports might also contain evidence that the Veteran currently has a diagnosis of PTSD that is related to an in-service event, they must be secured on remand, pursuant to obtaining any necessary authorization from the Veteran.  38 C.F.R. § 3.159 (c)(1)(2011).  

The Veteran essentially contends that he has an acquired psychiatric disorder, namely PTSD, that is the result of an in-service "botched" nasal septorhinoplasty.  (T. at pg. 10).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's STRs reflect that in early January 1970, he reported having been involved in a motor vehicle accident five (5) days previously while on leave.  It was noted that he had sustained, in part, a right nasal obstruction.  The Veteran indicated that he did not seek medical treatment at the time of the accident.  X-ray interpretations of the Veteran's nose revealed a fractured septum deviation on the right.  In early to mid-December 1970, the Veteran was admitted to a mental hygiene clinic after he provided unusual and provocative answers to a security questionnaire.  At discharge in mid-December 1970, the Veteran was diagnosed with schizophrenic reaction, paranoid type, manifested by a hostile affect, delusions of persecution and grandiosity, loosed associations, and poor judgment and insight.  

An August 1971 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."  The Veteran denied having had nightmares, depression or excessive worry, or nervous trouble on an accompanying Report of Medical History.  On an October 1971 Periodic Medical Examination Report, the Veteran related that his medical condition had not changed since he was previously examined in August 1971.  When examined for entrance into his second period of military service in June 1973, the Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, the examining clinician noted that the Veteran had sustained a nasal fracture in 1969 without complications.   In January 1975, the Veteran underwent a septorhinoplasty for a deformity of his nasal septum.  A May 1976 service separation examination reflects that the Veteran was found to have been psychiatrically normal. 

The post-service VA and private treatment evidence of record is in conflict as to whether the Veteran currently has a diagnosis of PTSD.  Evidence against the claim includes VA examiners, both of whom diagnosed the Veteran with a delusional disorder in December 2001 and November 2007.  The December 2001 VA examiner ultimately concluded that that the Veteran did not meet the criteria for PTSD.  (See December 2001 and November 2007 VA PTSD examination reports).  

Evidence in support of the claim includes a November 2008 report, prepared by K. G., LCSW.  K. G. opined that in late October 1968, he had begun to treat the Veteran for anxiety and physical discomfort related to a 1969 motor vehicle accident.  K. G. noted that the Veteran had continued to suffer from the effects of stress related to the muscular strain that was associated with his nose's misalignment, as well as a recurring sense of terror related to the above-cited accident and the trauma of awaking from surgery.  K. G. opined that the Veteran's symptoms of stress and the length of time that the distress had occurred had resulted in a "tentative diagnosis" of PTSD.  (See November 2008 report, prepared by K. G., LCSW). 

Other evidence in support of the Veteran's claim are VA outpatient reports, dated in May 2009 and April 2011, reflecting that the Veteran had tested positive at a PTSD screening and that he had a history of PTSD stemming from nasal surgery, respectively.  A September 2011 VA treatment report contains an assessment of "PTSD with some ego weakness diagnosed SC as delusional disorder."  (See September 2011 VA treatment report). 

In view of the foregoing, the Board finds that the Veteran must be afforded a VA psychiatric examination to determine whether he currently has an acquired psychiatric disorder, to include PTSD and an anxiety disorder, that is related to the in-service nasal surgery or whether it is part and parcel of the service-connected delusional disorder.  

Finally, since issuance of an August 2009 SOC that addressed the issue on appeal, additional VA treatment and examination reports, dated from May 2010 to September 2011, were added to the record.  During his hearing before the undersigned, the Veteran testified that he did not wish to waive initial RO consideration of the evidence.  (T. at pg. 14). Thus, a remand to have the RO initially consider this evidence in a SSOC is warranted.  38 C.F.R. 19.31 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran for his acquired psychiatric disability (other than a delusional disorder), to include PTSD and an anxiety disorder, from the Topeka, Kansas VAMC, dated from September 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran must also be provided with an opportunity to submit such reports.   

2.  Obtain complete authorizations for VA to obtain all treatment records, dated October 28, 2008 and November 7, 2008, and on and after November 10, 2008, from K. G., LSCSW, in Melvern, Kansas.  

If the Veteran fails to provide necessary authorizations, he should be advised that he may obtain and submit the records himself.  All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.

3.  After the development in directives 1 and 2 have been completed and any additional evidence has been associated with the claims file, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of any PTSD found to be present as well as any other psychiatric disability (other than a delusional disorder), and (as to each) whether it/they is/are related to a period of military service.  

All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review and the examiner should note such review in the report.  The examiner should thoroughly review the claims file in conjunction with evaluating the Veteran. 
Based on review of the record, and interview and examination of the Veteran the examiner should provide the information requested and responses to the following questions:

(i). Identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to manifest or has manifested during the pendency of the claim (i.e., since June 1999); 

(ii) Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV based on a stressor event in service (i.e., 1975 nasal surgery)?  If PTSD is not diagnosed, please identify the elements of such diagnosis that are found to be lacking; and,

(iii) As to each psychiatric disability, other than PTSD and a delusional disorder that is diagnosed on examination, is at least as likely as not (a 50 percent or greater probability) that it is related to an incident of service origin (i.e., 1975 nasal surgery). 

The examiner is requested, if possible, to separate and differentiate any symptoms that are part and parcel of the service-connected delusional disorder from any PTSD or any other acquired psychiatric disorder found to be present on examination. 

If the examiner cannot provide his or her respective opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered.

4.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (other than a delusional disorder), to include PTSD and an anxiety disorder on a de novo basis, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

